U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Core Health Care Network, Inc. Formerly known as Mickland, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3452407 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 (phone) (951) 602-6049 (fax) 200 S. Virginia, 8thFloor -Reno,Nevada89501 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes þ No o At May 23, 2011, there were 4,870,000 shares outstanding of the registrant’s common stock. CORE HEALTH CARE NETWORK, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED March 31, 2011 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements F-1 Balance Sheets as of March 31, 2011 and December 31, 2010 F-1 Statements of Operations for the three months endedMarch 31, 2011 and 2010 and for the period from October 13, 2008 (date of inception) to March 31, 2011 F-2 Statement of Stockholders’ Deficit as of March 31, 2011 Statements of Cash Flows for the three months endedMarch 31, 2011 and 2010 and for the period from F-3 October 13, 2008 (date of inception) to March 31, 2011 F-4 Notes to Financial Statements F-5 to F-12 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item3. Controls and Procedures 10 PART II. OTHER INFORMATION Item1. Legal Proceedings 12 Item 2.
